Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 10/26/2022.
Claims 1-18 and 20-26 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 recites a limitation already present in claim 20 from which it depends. Appropriate correction is required.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-22 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 20-22 are directed to a computer-readable media and fall within the statutory category of articles of manufacture. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claim 20: The limitations of “analyzing a plurality of cloud vendors, the analyzing to perform a scan of each cloud vendor for determining characteristics of each of the of cloud vendors”, “dividing a workload into a plurality of logical stages, wherein dividing the workload includes parsing the workload to identify points of data input and output within the workload, as well as dependencies associated with input to the workload”, “for each of the logical stages: determining a complexity of the logical stage by comparing inputs and outputs for the logical stage to historical stages, and”, “determining characteristics of each of the plurality of logical stages based on the complexity of the logical stage, the characteristics including one or more security requirements”, and “for each of the logical stages, assigning the logical stage to one of the cloud vendors, based on a comparison of the characteristics of the cloud vendors to the characteristics of the logical stage”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate cloud vendors and store, in their memory, characteristics observed, judged and evaluated from the cloud vendors. Further, a person can think and evaluate and determine how a workload should be split into smaller parts and think and evaluate and mentally determine how complex each smaller part is based on its inputs and outputs compared to previous parts. Moreover, a person can think and evaluate and mentally determine security requirements of those smaller parts based on the complexity previously determined. Moreover, a person can think and evaluate and determine to which cloud vendors that the smaller parts should be assigned and mentally assign/schedule those parts to those vendors based on thinking and judging the comparison of the characteristic mentally determined about each of the smaller parts and the cloud vendors.
Therefore, Yes, claim 20 recites judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claim 20: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising” and “including running capability and cost application programming interfaces (APIs)” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application.
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claim 20 not only recites a judicial exception but that the claim is directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claim 20: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and functions which do not amount to significantly more than the abstract idea.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claim 20 does not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claim 2 and 21, it recites additional abstract idea recitations of “wherein the characteristics of each of the cloud vendors are determined by analyzing the cloud vendor, the analyzing including running capability and cost to perform a scan of the cloud vendor” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate cloud vendors and read information in a database to identify costs and capabilities. Further, claim 21 recites “application programming interfaces (APIs)” which a merely generic computing components/functions (See MPEP § 2106.05(b)) and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 21 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 21 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 22, it recites additional abstract idea recitations of “wherein the characteristics of each of the cloud vendors are determined by analyzing the cloud vendor, the analyzing including collecting and parsing one or more public and private security database information to identify one or more of reports, trends, vulnerabilities, and security problems for each of the cloud vendors” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate cloud vendors and read information in a database to identify a report or trend or security issue. Further, claim 22 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 22 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 22 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 20-22 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-10, 12-13, 15-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) in view of Jacobson et al. Pub. No. US 2014/0280441 A1 (hereafter Jacobson) in view of Borikar et al. Pub. No. US 2020/0278935 A1 (hereafter Borikar).

With regard to claim 1, Syed teaches a computer-implemented method, comprising: determining and storing characteristics of a plurality of cloud vendors (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified in at least ¶ [0008] and ¶ [0016] and Partition mapper 103 reads the partition list(s) created by workload practitioner 101, references the available resources saved on cloud resource database 204 (typically created by a cloud analyzer module, not shown, that analyzes a cloud and determines what resources are available on the cloud) in at least ¶ [0046] and analysis may find information regarding application servers, databases, operating systems, hardware configuration, external software, and hardware interfaces in at least ¶ [0021]);
dividing a workload into a plurality of logical stages (The partitioning engine is preferably configured to use, at least in part, the information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections in at least ¶ [0009] and The system generally establishes one or more partition groups, as shown as partition group 40, to group one or more workloads together into one or more partitions based on one or more module characteristics and/or dependencies with other modules in at least ¶ [0040]);
for each of the logical stages: determining characteristics of each of the logical stages (The scanning engine is preferably configured to identify characteristics of software applications and workloads associated with the applications in at least ¶ [0008] and information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections … It is further contemplated that the partitioning engine create as many permutations of workload arrangements as is reasonably possible or permitted by a set of rules. It is contemplated that the partitioned workloads be arranged based, at least in part, on information about the components of the application, the dependencies of the workloads, and the application environment context wherein the applications do or will operate in at least ¶ [0009] and ¶ [0040] and ¶ [0015]), the characteristics including one or more security requirements (Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and One particular need is to effectively consider factors such as cost, scalability, performance, and security inherent in the use of cloud resources before the software application can be deployed on the cloud in at least ¶ [0006]);
for each of the logical stages, assigning the logical stage to one of the cloud vendors based on a comparison of the characteristics of the cloud vendors to the characteristics of the logical stage (It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified. The scanning engine is preferably configured to identify characteristics of the applications, workloads, cloud environments, and cloud resources to permit efficient, productive, and/or cost effective mapping of the workloads to the cloud resources in at least ¶ [0008] and The partitioning engine is preferably configured to use, at least in part, the information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections in at least ¶ [0009] and ¶ [0005]); and
performing data migration between local operation and cloud vendors (In order to assess the compatibility, benefits, and other software migration factors for migrating one or more locally operated software applications to one or more cloud environments in at least ¶ [0018])
Syed does not specifically teach determining workload complexity.
However, in analogous art Jacobson teaches for each of the logical stages: determining a complexity of the logical stage by comparing inputs and outputs for the logical stage to historical stages, and determining characteristics of each of the logical stages based on the complexity of the stage (In one embodiment, the job topology complexity index is determined as a predefined function of one or more of number of branches in the data flow of the desired job, the number of operators in each branch, the number of data sources, the number of data sinks, and the number of operators requiring intermediate storage in at least ¶ [0051] and Algorithm for identifying branches in the parallel engine data flow in at least Table II)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining workload complexity of Jacobson with the systems and methods of Syed resulting in a system in which a complexity is determined, as in Jacobson of the divided workloads of Syed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and data processing by utilizing complexity in view of input, outputs and intermediate results to determine a processing plan that best satisfies redefined criteria, such as one or more of speed, efficiency, resource consumption, job execution success rate, user-specified execution time constraints, etc. (see at least Jacobson ¶ [0037] and ¶ [0051]).
Syed teaches migrating application between local operation and operation in a cloud vendor but Syed and Jacobson do not specifically teach migrating between cloud vendors.
However, Borikar teaches performing data migration between the cloud vendors during an implementation of the workload to ensure data is located at necessary cloud vendors during each task of the workload (live migration of on-premise computing resources, simplified migration from on-premise computing to cloud computing and between different cloud providers, vendor lock-in avoidance, etc. in at least ¶ [0013]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the migrating between cloud vendors of Borikar with the systems and methods of Syed and Jacobson resulting in a system in which the applications can not only be migrated from being locally operated to a cloud vendor as in Syed but also between cloud vendors as in Borikar. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource utilization, increase flexibility and avoid vendor lock-in, among other benefits (see at least Borikar ¶ [0013]).

With regard to claim 5, Syed teaches wherein the characteristics of each of the cloud vendors are determined by analyzing the cloud vendor, the analyzing including estimating one or more viability factors for each of the cloud vendors, based on collected review information for the cloud vendors, where the viability factors include serviceability, a net promoter score (NPS), user reviews, performance benchmarks, and tuning flexibility (Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and In order to efficiently utilize cloud resources, it is helpful to first divide the application's workloads into related groups or partitions, and then assign each partition to a cloud resource. The assignment of partitions to cloud resources can be based on time, speed, power, cost, or other performance factors, that are most desirable for the user in at least ¶ [0020] and ¶ [0014]).

With regard to claim 9, Syed teaches wherein the workload includes: one or more instances of data to be analyzed and manipulated, one or more computations to be performed, and one or more results to be output (a “workload” can be one or more modules of a software application or a SaaS application that can be independently executed separately from other modules of the software application on any computer unit of a cloud in at least ¶ [0039], Examiner notes that applications perform operations that analyze and manipulate data to produce a resultant output).

With regard to claim 10, Syed teaches wherein dividing the workload includes parsing the workload to identify as well as dependencies associated with input to the workload (The scanning engine is preferably configured to identify characteristics of software applications and workloads associated with the applications in at least ¶ [0008] and information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections … It is further contemplated that the partitioning engine create as many permutations of workload arrangements as is reasonably possible or permitted by a set of rules. It is contemplated that the partitioned workloads be arranged based, at least in part, on information about the components of the application, the dependencies of the workloads, and the application environment context wherein the applications do or will operate in at least ¶ [0009] and ¶ [0040] and ¶ [0015]).
Syed and Borikar do not specifically teach dividing by workload input and outputs.
However, in analogous art Jacobson teaches parsing the workload to identify points of data input and output within the workload as well as dependencies associated with input to the workload (In one embodiment, the job topology complexity index is determined as a predefined function of one or more of number of branches in the data flow of the desired job, the number of operators in each branch, the number of data sources, the number of data sinks, and the number of operators requiring intermediate storage in at least ¶ [0051] and Algorithm for identifying branches in the parallel engine data flow in at least Table II),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining points of input/output of Jacobson with the systems and methods of Syed resulting in a system in which points of input/output is determined, as in Jacobson, of the divided workloads of Syed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and data processing by utilizing complexity in view of input, outputs and intermediate results to determine a processing plan that best satisfies redefined criteria, such as one or more of speed, efficiency, resource consumption, job execution success rate, user-specified execution time constraints, etc. (see at least Jacobson ¶ [0037] and ¶ [0051]).

With regard to claim 12, Syed teaches wherein each of the logical stages includes data input that is not dependent on other logical stages within the workload (The scanning engine is preferably configured to identify characteristics of software applications and workloads associated with the applications in at least ¶ [0008] and information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections … It is further contemplated that the partitioning engine create as many permutations of workload arrangements as is reasonably possible or permitted by a set of rules. It is contemplated that the partitioned workloads be arranged based, at least in part, on information about the components of the application, the dependencies of the workloads, and the application environment context wherein the applications do or will operate in at least ¶ [0009] and ¶ [0040] and ¶ [0015] and ¶ [0039]).

With regard to claim 13, Syed, Jacobson and Borikar teach the computer-implemented method of Claim 1,
Syed and Borikar do not specifically teach determining workload complexity.
However, in analogous art Jacobson teaches wherein the complexity of each of the logical stages is determined based on intermediate results within the logical stage (In one embodiment, the job topology complexity index is determined as a predefined function of one or more of number of branches in the data flow of the desired job, the number of operators in each branch, the number of data sources, the number of data sinks, and the number of operators requiring intermediate storage in at least ¶ [0051] and Algorithm for identifying branches in the parallel engine data flow in at least Table II).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining workload complexity of Jacobson with the systems and methods of Syed resulting in a system in which a complexity is determined, as in Jacobson of the divided workloads of Syed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and data processing by utilizing complexity in view of input, outputs and intermediate results to determine a processing plan that best satisfies redefined criteria, such as one or more of speed, efficiency, resource consumption, job execution success rate, user-specified execution time constraints, etc. (see at least Jacobson ¶ [0037] and ¶ [0051]).

With regard to claim 15, Syed teaches wherein for each logical stage, the characteristics of the logical stage are compared to the characteristics of each of the cloud vendors to determine a cloud vendor that is capable of meeting requirements of the logical stage (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified … It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified. The scanning engine is preferably configured to identify characteristics of the applications, workloads, cloud environments, and cloud resources to permit efficient, productive, and/or cost effective mapping of the workloads to the cloud resources in at least ¶ [0008] and matching and comparing reveals compatibility, costs, and other software migration factors that can serve as a basis for the selection of a proper cloud environment or environments in at least ¶ [0005] and ¶ [0014] and the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and an interface module analyzes the SaaS application, identifies the workloads that constitute the software, separates them into partitions and maps them onto appropriate cloud resources in at least ¶ [0022]).

With regard to claim 16, Syed teaches wherein assigning the logical stage to a cloud vendor includes mapping the logical stage to the cloud vendor so that the cloud vendor receives input required by the logical stage, performs operations required by the logical stage, and outputs data required by the logical stage (partition group 40, to group one or more workloads together into one or more partitions based on one or more module characteristics and/or dependencies with other modules … In the present example, workload 11 is mapped to partition 21; workload 14 is mapped to partition 22; two workloads 12 and 13 are mapped to partition 24; and workloads 15 and 16 are mapped to partition 23 in at least ¶ [0040] and ¶ [0010], Examiner notes that applications perform operations that analyze and manipulate input data to produce a resultant output).

With regard to claim 17, Syed teaches presenting a mapping of each logical stage to the cloud vendors to one or more users, using a graphical user interface (GUI) (an administrator user could group the modules together manually via a user interface in at least ¶ [0040] and The workload partitioner 101 analyzes the application workloads and based on the rules specified in workload partitioner rules database 201 (typically defined by an administrator user via an administrator user interface), and partitions these workloads into multiple partitions in at least ¶ [0045] and Reporting engine 104 typically renders the migration plan into a manner that could be presented by a user interface, such as a visual map on a display screen or a printer in at least [0047]).

With regard to claim 18, Syed teaches adjusting resource allocation within each logical stage based on user priorities (Also contemplated are systems and methods that rank desirability of the permutations of workload assignment maps by some user or administrator provided rules, such as cost, efficiency, and/or scalability in at least ¶ [0014] and it is helpful if the modules of each application are mapped onto appropriate cloud environment resources. In order to provide a comprehensive analysis, it can be advantageous to generate as many maps of the application modules as possible, and then apply each module map to the cloud environment resources in as many variations as possible. Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018]).

With regard to claim 23, Syed teaches a system, comprising: a processor: and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to (the computing devices comprise a processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.). in at least ¶ [0035]):
determine and storing characteristics of a plurality of cloud vendors (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified in at least ¶ [0008] and ¶ [0016] and Partition mapper 103 reads the partition list(s) created by workload practitioner 101, references the available resources saved on cloud resource database 204 (typically created by a cloud analyzer module, not shown, that analyzes a cloud and determines what resources are available on the cloud) in at least ¶ [0046] and analysis may find information regarding application servers, databases, operating systems, hardware configuration, external software, and hardware interfaces in at least ¶ [0021]);
divide a workload into a plurality of logical stages (The partitioning engine is preferably configured to use, at least in part, the information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections in at least ¶ [0009] and The system generally establishes one or more partition groups, as shown as partition group 40, to group one or more workloads together into one or more partitions based on one or more module characteristics and/or dependencies with other modules in at least ¶ [0040]);
for each of the logical stages: determine characteristics of each of the logical stages (The scanning engine is preferably configured to identify characteristics of software applications and workloads associated with the applications in at least ¶ [0008] and information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections … It is further contemplated that the partitioning engine create as many permutations of workload arrangements as is reasonably possible or permitted by a set of rules. It is contemplated that the partitioned workloads be arranged based, at least in part, on information about the components of the application, the dependencies of the workloads, and the application environment context wherein the applications do or will operate in at least ¶ [0009] and ¶ [0040] and ¶ [0015]), the characteristics including one or more security requirements (Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and One particular need is to effectively consider factors such as cost, scalability, performance, and security inherent in the use of cloud resources before the software application can be deployed on the cloud in at least ¶ [0006]); and
for each of the logical stages, assign the logical stage to one of the cloud vendors, based on a comparison of the characteristics of the cloud vendors to the characteristics of the logical stage (It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified. The scanning engine is preferably configured to identify characteristics of the applications, workloads, cloud environments, and cloud resources to permit efficient, productive, and/or cost effective mapping of the workloads to the cloud resources in at least ¶ [0008] and The partitioning engine is preferably configured to use, at least in part, the information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections in at least ¶ [0009] and ¶ [0005]); and
performing data migration between local operation and cloud vendors (In order to assess the compatibility, benefits, and other software migration factors for migrating one or more locally operated software applications to one or more cloud environments in at least ¶ [0018])
Syed does not specifically teach determining workload complexity.
However, in analogous art Jacobson teaches for each of the logical stages: determine a complexity of the logical stage by comparing inputs and outputs for the logical stage to historical stages, and determining characteristics of each of the logical stages based on the complexity of the logical stage (In one embodiment, the job topology complexity index is determined as a predefined function of one or more of number of branches in the data flow of the desired job, the number of operators in each branch, the number of data sources, the number of data sinks, and the number of operators requiring intermediate storage in at least ¶ [0051] and Algorithm for identifying branches in the parallel engine data flow in at least Table II)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining workload complexity of Jacobson with the systems and methods of Syed resulting in a system in which a complexity is determined, as in Jacobson of the divided workloads of Syed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and data processing by utilizing complexity in view of input, outputs and intermediate results to determine a processing plan that best satisfies redefined criteria, such as one or more of speed, efficiency, resource consumption, job execution success rate, user-specified execution time constraints, etc. (see at least Jacobson ¶ [0037] and ¶ [0051]).
Syed teaches migrating application between local operation and operation in a cloud vendor but Syed and Jacobson do not specifically teach migrating between cloud vendors.
However, Borikar teaches performing data migration between the cloud vendors during an implementation of the workload to ensure data is located at necessary cloud vendors during each task of the workload (live migration of on-premise computing resources, simplified migration from on-premise computing to cloud computing and between different cloud providers, vendor lock-in avoidance, etc. in at least ¶ [0013]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the migrating between cloud vendors of Borikar with the systems and methods of Syed and Jacobson resulting in a system in which the applications can not only be migrated from being locally operated to a cloud vendor as in Syed but also between cloud vendors as in Borikar. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource utilization, increase flexibility and avoid vendor lock-in, among other benefits (see at least Borikar ¶ [0013]).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) in view of Jacobson et al. Pub. No. US 2014/0280441 A1 (hereafter Jacobson) in view of Borikar et al. Pub. No. US 2020/0278935 A1 (hereafter Borikar) as applied to claims 1, 5, 9-10, 12-13, 15-18 and 23 above and in further view of Hockings et al. Pat. No. US 9,998,470 B1 (hereafter Hockings).

With regard to claim 2, Syed teaches wherein the characteristics of each of the cloud vendors are determined by analyzing the cloud vendor, the analyzing including running capability and cost to perform a scan of the cloud vendor (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified in at least ¶ [0008] and matching and comparing reveals compatibility, costs, and other software migration factors that can serve as a basis for the selection of a proper cloud environment or environments in at least ¶ [0005] and ¶ [0014] and the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and an interface module analyzes the SaaS application, identifies the workloads that constitute the software, separates them into partitions and maps them onto appropriate cloud resources in at least ¶ [0022]).
Syed teaches analyzing the costs and capabilities but Syed, Jacobson and Borikar do not specifically teach running an API for analyzing the costs and capabilities.
However, in analogous art Hockings teaches the analyzing including running capability and cost application programming interfaces (APIs) to perform a scan of the cloud vendor (before the data is transferred and/or communicated from cloud service 152 to mobile device 110 the data passes through API scanner 120 and the CASB gateway, in which the API scanner 120 identifies and flags attribute elements, creating benchmark data and storing the benchmark data on benchmark database 144 to be referenced at a later time in at least col. 10 line 56 – col. 11 line 10 and col. 7 lines 12-30).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the running an API for analyzing the costs and capabilities of Hockings with the systems and methods of Syed, Jacobson and Borikar resulting in a system in which the analyzing the cost and capabilities of Syed is performed API of Hockings. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving security and data leakage protection (See at least Hockings col. 2 lines 20-54).

With regard to claim 3, Syed, Jacobson and Borikar teach the computer-implemented method of Claim 1,
Syed, Jacobson and Borikar do not specifically teach analyzing the clouds for one or more of reports, trends, vulnerabilities, security problems, etc.
However, in analogous art Hockings teaches wherein the characteristics of each of the cloud vendors are determined by analyzing the cloud vendor, the analyzing including collecting and parsing one or more public and private security database information to identify one or more of reports, trends, vulnerabilities, and security problems for each of the cloud vendors (a cloud application security broker (CASB) and/or a CASB gateway. In some embodiments, the CASB and/or CASB gateway can, but are not limited to: identifying, evaluating and analyzing cloud based applications, encrypting or tokenizing sensitive content, detecting and blocking unusual account behavior, storing and comparing data, monitoring data transactions between mobile device 110 and server computer 150, identifying attributes, temporarily storing user data requests and/or benchmark data, detecting security threats, and enforcing management policies and granular policies in at least col. 10 lines 27-42).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the analyzing the clouds for one or more of reports, trends, vulnerabilities and security problems of Hockings with the systems and methods of Syed, Jacobson and Borikar resulting in a system in which the analyzing the cost and capabilities of Syed is additionally analyzes the clouds for one or more of reports, trends, vulnerabilities and security problems as in Hockings. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving security and data leakage protection (See at least Hockings col. 2 lines 20-54).

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) in view of Jacobson et al. Pub. No. US 2014/0280441 A1 (hereafter Jacobson) in view of Borikar et al. Pub. No. US 2020/0278935 A1 (hereafter Borikar) as applied to claims 1, 5, 9-10, 12-13, 15-18 and 23 above and in further view of Lotem et al. Pat. No. US 8,272,061 B1 (hereafter Lotem).

With regard to claim 4, Syed, Jacobson and Borikar teach the computer-implemented method of Claim 1,
Syed, Jacobson and Borikar do not specifically teach consulting a fix database.
However, in analogous art Lotem teaches wherein the characteristics of each of the cloud vendors are determined by analyzing the cloud vendor, the analyzing including parsing one or more fix databases to determine any existing solutions to any existing security problems for one or more of the cloud vendors (Analytic engine 346 performs the actual analysis on the data collected by the discovery agents 358, vulnerabilities stored in the vulnerabilities database 362, … The analytic engine 346 contains a software functions which … estimate the possible risk of an access, present fixes, and perform other analytic actions … in at least col. 19 lines 14-35 and The fixes database 370 stores information regarding how to eliminate and fix vulnerabilities detected by the system in at least col. 20 line 58 – col. 21 line 11).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the consulting a fix database of Lotem with the systems and methods of Syed, Jacobson and Borikar resulting in a system in which the system of Syed utilizes the teachings of Lotem to monitor for security problems and consult a fix database for existing solutions. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system security and particularly providing for the establishment of risk level and expeditious solution application (see at least Lotem col. 20 line 58 – col. 21 line 11 and col. 1 line 61 – col. 2 line 3).

With regard to claim 6, Syed teaches the computer-implemented method of Claim 1, wherein for each of the cloud vendors, the characteristics of the cloud vendor include capabilities of the cloud vendor, a cost of implementing the cloud vendor (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified in at least ¶ [0008] and matching and comparing reveals compatibility, costs, and other software migration factors that can serve as a basis for the selection of a proper cloud environment or environments in at least ¶ [0005] and ¶ [0014] and the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and an interface module analyzes the SaaS application, identifies the workloads that constitute the software, separates them into partitions and maps them onto appropriate cloud resources in at least ¶ [0022]), viability factors associated with the cloud vendor (Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and In order to efficiently utilize cloud resources, it is helpful to first divide the application's workloads into related groups or partitions, and then assign each partition to a cloud resource. The assignment of partitions to cloud resources can be based on time, speed, power, cost, or other performance factors, that are most desirable for the user in at least ¶ [0020] and ¶ [0014]).
Syed, Jacobson and Borikar do not specifically teach a security level metric.
However, in analogous art Lotem teaches a security level implemented by the cloud vendor (Connectivity rules can be associated with metrics of two categories: Security risk--measures for the security risk that the access imposes. These metrics might help in improving the security of the network (for example, installing IPS device when the access is required but it can be used for attacking the network). The specific metrics of the security risk category can be identical to those defined for violations of no-access rules. The computation methods can also be the same. Possible metrics: ACCESS_RISK, RISK_FROM_SOURCE, NUM_OF_VULS_ACCESSIBLE_FROM_SOURCE, CAN_BE_USED_FOR_ATTACK, ATTACKS_RISK, NUM_OF_EXPLOITABLE_VULS, NUMBER_OF_ATTACK_ATTEMPS in at least col. 9 line 59 – col. 10 line 5), and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the security level metric of Lotem with the systems and methods of Syed, Jacobson and Borikar resulting in a system in which the system of Syed assigns security metrics, as in Lotem, to the plurality of clouds as in the manner in which Lotem rate security level of connections. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system security and particularly providing for the establishment of risk level and expeditious solution application (see at least Lotem col. 20 line 58 – col. 21 line 11 and col. 1 line 61 – col. 2 line 3).

With regard to claim 7, Syed, Jacobson and Borikar teach the computer-implemented method of Claim 1,
Syed, Jacobson and Borikar do not specifically teach comparing the cloud characteristics, such as a security level, to a predefined threshold.
However, in analogous art Lotem teaches wherein each of the characteristics of the cloud vendors (Connectivity rules can be associated with metrics of two categories: Security risk--measures for the security risk that the access imposes. These metrics might help in improving the security of the network (for example, installing IPS device when the access is required but it can be used for attacking the network). The specific metrics of the security risk category can be identical to those defined for violations of no-access rules. The computation methods can also be the same. Possible metrics: ACCESS_RISK, RISK_FROM_SOURCE, NUM_OF_VULS_ACCESSIBLE_FROM_SOURCE, CAN_BE_USED_FOR_ATTACK, ATTACKS_RISK, NUM_OF_EXPLOITABLE_VULS, NUMBER_OF_ATTACK_ATTEMPS in at least col. 9 line 59 – col. 10 line 5) are compared to one or more predefined thresholds in order to determine a level for each of the characteristics of the cloud vendors (…The metric might consider only vulnerabilities that their severity is above some predefined threshold in at least col. 8 lines 20-25 and Step 75 includes determining security metrics associated with access capabilities in response to the model, and optionally in response to security and communication events … Step 70 identifies risky access capabilities and reports risky access capabilities by searching the attack graph for nodes that represent access and which their imposed risk is higher than a specified threshold in at least col. 15 lines 33-44).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing the cloud characteristics, such as a security level, to a predefined threshold of Lotem with the systems and methods of Syed, Jacobson and Borikar resulting in a system in which the system of Syed comparing the cloud characteristics, such as a security level, to a predefined threshold as in Lotem. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system security and particularly providing for the establishment of risk level and expeditious solution application (see at least Lotem col. 20 line 58 – col. 21 line 11 and col. 1 line 61 – col. 2 line 3).

With regard to claim 8, Syed teaches wherein for each of the cloud vendors, the characteristics for the cloud vendor include: a cyber resiliency characteristic indicating a level of crash protection, and redundant data protection provided by the cloud vendor during workload implementation (a series of potential workload deployment options for dividing and assigning application workloads to all available cloud environments. Such a series of options permits users and/or cloud operators to evaluate and select optimal workload assignments as well as contingency plans in the event of maintenance, under performance, or outright failure of a deployed option in at least ¶ [0012]).
Syed, Jacobson and Borikar do not specifically teach a security level metric or malware protection.
However, in analogous art Lotem teaches a cyber security characteristic indicating a level of security provided by the cloud vendor during workload implementation (Connectivity rules can be associated with metrics of two categories: Security risk--measures for the security risk that the access imposes. These metrics might help in improving the security of the network (for example, installing IPS device when the access is required but it can be used for attacking the network). The specific metrics of the security risk category can be identical to those defined for violations of no-access rules. The computation methods can also be the same. Possible metrics: ACCESS_RISK, RISK_FROM_SOURCE, NUM_OF_VULS_ACCESSIBLE_FROM_SOURCE, CAN_BE_USED_FOR_ATTACK, ATTACKS_RISK, NUM_OF_EXPLOITABLE_VULS, NUMBER_OF_ATTACK_ATTEMPS in at least col. 9 line 59 – col. 10 line 5), and
a cyber resiliency characteristic indicating malware protection (configurations of or associated with network devices (firewalls, routers, load balancer, IPS, worm protecting systems, etc.) in at least col. 3 lines 55-61 and compliance check exist and can be used for finding policy violations. An additional input that may be used (optional) for the association of security metric to a violation of an access rule is the security events collection, step 30. Malicious communication can be identified by various systems in the network. For example, it can be detected by intrusion prevention and detection systems (IPS, IDS), worm protection systems, and security information management (SIM) systems which perform event correlation between suspected events in at least col. 6 lines 44-61),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the security level metric and malware protection of Lotem with the systems and methods of Syed, Jacobson and Borikar resulting in a system in which the system of Syed assigns security metrics and malware protection determination, as in Lotem, to the plurality of clouds as in the manner in which Lotem rate security level of connections. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system security and particularly providing for the establishment of risk level and expeditious solution application (see at least Lotem col. 20 line 58 – col. 21 line 11 and col. 1 line 61 – col. 2 line 3).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) in view of Jacobson et al. Pub. No. US 2014/0280441 A1 (hereafter Jacobson) in view of Borikar et al. Pub. No. US 2020/0278935 A1 (hereafter Borikar) as applied to claims 1, 5, 9-10, 12-13, 15-18 and 23 above and in further view of Hildebrand et al. Pub. No. US 2017/0078164 A1 (hereafter Hildebrand).

With regard to claim 11, Syed, Jacobson and Borikar teach the computer-implemented method of Claim 1,
Syed, Jacobson and Borikar do not specifically teach identifying input and output within the workload.
However, in analogous art Hildebrand teaches wherein source code of the workload is scanned to predict instances of data input and output within the workload (the training set can build weighted connections between input workload characteristics and the output workload characteristics of the layers in the model and the weighted connections are used to predict the I/O performance results on a layer basis in model core1-model core6. As a further alternative, model core1-model core6 can be built based on a code analysis of the client I/O stack 100, e.g., where source code is available or instrumented to reveal actual performance responses to input in at least ¶ [0072]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the identifying input and output within the workload of Hildebrand with the systems and methods of Syed, Jacobson and Borikar such that the input and outputs of the workloads of Syed can be identified as in the methods of Hildebrand. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance through problem diagnosis and optimization by analyzing the I/O (see at least Hildebrand ¶ [0012]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) in view of Jacobson et al. Pub. No. US 2014/0280441 A1 (hereafter Jacobson) in view of Borikar et al. Pub. No. US 2020/0278935 A1 (hereafter Borikar) as applied to claims 1, 5, 9-10, 12-13, 15-18 and 23 above and in further view of Hockings et al. Pat. No. US 9,998,470 B1 (hereafter Hockings) in view of Lotem et al. Pat. No. US 8,272,061 B1 (hereafter Lotem).

With regard to claim 14, Syed teaches wherein: the characteristics of each of the cloud vendors are determined by analyzing the cloud vendor, the analyzing including running capability and cost programming to perform a scan of the cloud vendor (Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018]), and 
dividing the workload includes parsing the workload to identify, as well as dependencies associated with input to the workload (The scanning engine is preferably configured to identify characteristics of software applications and workloads associated with the applications in at least ¶ [0008] and information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections … It is further contemplated that the partitioning engine create as many permutations of workload arrangements as is reasonably possible or permitted by a set of rules. It is contemplated that the partitioned workloads be arranged based, at least in part, on information about the components of the application, the dependencies of the workloads, and the application environment context wherein the applications do or will operate in at least ¶ [0009] and ¶ [0040] and ¶ [0015] and ¶ [0039]).
Syed and Borikar do not specifically teach dividing by workload input and outputs.
However, in analogous art Jacobson teaches wherein dividing the workload includes parsing the workload to identify points of data input and output within the workload, as well as dependencies associated with input to the workload (In one embodiment, the job topology complexity index is determined as a predefined function of one or more of number of branches in the data flow of the desired job, the number of operators in each branch, the number of data sources, the number of data sinks, and the number of operators requiring intermediate storage in at least ¶ [0051] and Algorithm for identifying branches in the parallel engine data flow in at least Table II).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining workload complexity of Jacobson with the systems and methods of Syed resulting in a system in which a complexity is determined, as in Jacobson of the divided workloads of Syed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and data processing by utilizing complexity in view of input, outputs and intermediate results to determine a processing plan that best satisfies redefined criteria, such as one or more of speed, efficiency, resource consumption, job execution success rate, user-specified execution time constraints, etc. (see at least Jacobson ¶ [0037] and ¶ [0051]).
Syed teaches analyzing the costs and capabilities but Syed, Jacobson and Borikar do not specifically teach running an API for analyzing the costs and capabilities.
However, in analogous art Hockings teaches the analyzing including running capability and cost application programming interfaces (APIs) to perform a scan of the cloud vendor (before the data is transferred and/or communicated from cloud service 152 to mobile device 110 the data passes through API scanner 120 and the CASB gateway, in which the API scanner 120 identifies and flags attribute elements, creating benchmark data and storing the benchmark data on benchmark database 144 to be referenced at a later time in at least col. 10 line 56 – col. 11 line 10 and col. 7 lines 12-30).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the running an API for analyzing the costs and capabilities of Hockings with the systems and methods of Syed, Jacobson and Borikar resulting in a system in which the analyzing the cost and capabilities of Syed is performed API of Hockings. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving security and data leakage protection (See at least Hockings col. 2 lines 20-54).
Syed, Jacobson, Borikar and Hockings do not specifically teach consulting a fix database.
However, in analogous art Lotem teaches parsing one or more fix databases to determine any existing solutions to any existing security problems for one or more of the cloud vendors (Analytic engine 346 performs the actual analysis on the data collected by the discovery agents 358, vulnerabilities stored in the vulnerabilities database 362, … The analytic engine 346 contains a software functions which … estimate the possible risk of an access, present fixes, and perform other analytic actions … in at least col. 19 lines 14-35 and The fixes database 370 stores information regarding how to eliminate and fix vulnerabilities detected by the system in at least col. 20 line 58 – col. 21 line 11); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the consulting a fix database of Lotem with the systems and methods of Syed, Jacobson, Borikar and Hockings resulting in a system in which the system of Syed utilizes the teachings of Lotem to monitor for security problems and consult a fix database for existing solutions. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system security and particularly providing for the establishment of risk level and expeditious solution application (see at least Lotem col. 20 line 58 – col. 21 line 11 and col. 1 line 61 – col. 2 line 3).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) in view of Jacobson et al. Pub. No. US 2014/0280441 A1 (hereafter Jacobson) in view of Hockings et al. Pat. No. US 9,998,470 B1 (hereafter Hockings).

With regard to claim 20, Syed teaches a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising (the computing devices comprise a processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.). in at least ¶ [0035]):
analyzing, by the one or more processors, a plurality of cloud vendors, the analyzing including running capability and cost programming to perform a scan of the cloud vendor (Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018]) for determining characteristics of each of the cloud vendors (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified in at least ¶ [0008] and ¶ [0016] and Partition mapper 103 reads the partition list(s) created by workload practitioner 101, references the available resources saved on cloud resource database 204 (typically created by a cloud analyzer module, not shown, that analyzes a cloud and determines what resources are available on the cloud) in at least ¶ [0046] and analysis may find information regarding application servers, databases, operating systems, hardware configuration, external software, and hardware interfaces in at least ¶ [0021]);
dividing, by the one or more processors, a workload into a plurality of logical stages (The partitioning engine is preferably configured to use, at least in part, the information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections in at least ¶ [0009] and The system generally establishes one or more partition groups, as shown as partition group 40, to group one or more workloads together into one or more partitions based on one or more module characteristics and/or dependencies with other modules in at least ¶ [0040]), wherein dividing the workload includes parsing the workload to identify, as well as dependencies associated with input to the workload (The scanning engine is preferably configured to identify characteristics of software applications and workloads associated with the applications in at least ¶ [0008] and information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections … It is further contemplated that the partitioning engine create as many permutations of workload arrangements as is reasonably possible or permitted by a set of rules. It is contemplated that the partitioned workloads be arranged based, at least in part, on information about the components of the application, the dependencies of the workloads, and the application environment context wherein the applications do or will operate in at least ¶ [0009] and ¶ [0040] and ¶ [0015] and ¶ [0039]).
for each of the logical stages: determining, by the one or more processors, characteristics of each of the logical stages (The scanning engine is preferably configured to identify characteristics of software applications and workloads associated with the applications in at least ¶ [0008] and information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections … It is further contemplated that the partitioning engine create as many permutations of workload arrangements as is reasonably possible or permitted by a set of rules. It is contemplated that the partitioned workloads be arranged based, at least in part, on information about the components of the application, the dependencies of the workloads, and the application environment context wherein the applications do or will operate in at least ¶ [0009] and ¶ [0040] and ¶ [0015]), the characteristics including one or more security requirements (Once a full list of possible configurations to map the application modules to the cloud environment has been generated, the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and One particular need is to effectively consider factors such as cost, scalability, performance, and security inherent in the use of cloud resources before the software application can be deployed on the cloud in at least ¶ [0006]); and
for each of the stages, assigning, by the one or more processors, the logical stage to one of the cloud vendors, based on a comparison of the characteristics of the cloud vendors to the characteristics of the logical stage (It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified. The scanning engine is preferably configured to identify characteristics of the applications, workloads, cloud environments, and cloud resources to permit efficient, productive, and/or cost effective mapping of the workloads to the cloud resources in at least ¶ [0008] and The partitioning engine is preferably configured to use, at least in part, the information identified by the scanning engine regarding characteristics of the applications, workloads, cloud environments, and cloud resources in order to efficiently divide the workloads into executable groups and/or collections in at least ¶ [0009] and ¶ [0005]).
Syed does not specifically teach dividing by workload input and outputs  nor determining workload complexity.
However, in analogous art Jacobson teaches parsing the workload to identify points of data input and output within the workload as well as dependencies associated with input to the workload (In one embodiment, the job topology complexity index is determined as a predefined function of one or more of number of branches in the data flow of the desired job, the number of operators in each branch, the number of data sources, the number of data sinks, and the number of operators requiring intermediate storage in at least ¶ [0051] and Algorithm for identifying branches in the parallel engine data flow in at least Table II),
for each of the logical stages: determining, by the one or more processors, a complexity of the logical stage by comparing inputs and outputs for the logical stage to historical stages, and  determining characteristics of each of the plurality of logical stages based on the complexity of the stage (In one embodiment, the job topology complexity index is determined as a predefined function of one or more of number of branches in the data flow of the desired job, the number of operators in each branch, the number of data sources, the number of data sinks, and the number of operators requiring intermediate storage in at least ¶ [0051] and Algorithm for identifying branches in the parallel engine data flow in at least Table II)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining points of input/output and determining workload complexity of Jacobson with the systems and methods of Syed resulting in a system in which points of input/output is determined, as in Jacobson, of the divided workloads of Syed and a complexity is determined, as in Jacobson of the divided workloads of Syed. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and data processing by utilizing complexity in view of input, outputs and intermediate results to determine a processing plan that best satisfies redefined criteria, such as one or more of speed, efficiency, resource consumption, job execution success rate, user-specified execution time constraints, etc. (see at least Jacobson ¶ [0037] and ¶ [0051]).
Syed teaches analyzing the costs and capabilities but Syed and Jacobson do not specifically teach running an API for analyzing the costs and capabilities.
However, in analogous art Hockings teaches the analyzing including running capability and cost application programming interfaces (APIs) to perform a scan of the cloud vendor (before the data is transferred and/or communicated from cloud service 152 to mobile device 110 the data passes through API scanner 120 and the CASB gateway, in which the API scanner 120 identifies and flags attribute elements, creating benchmark data and storing the benchmark data on benchmark database 144 to be referenced at a later time in at least col. 10 line 56 – col. 11 line 10 and col. 7 lines 12-30).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the running an API for analyzing the costs and capabilities of Hockings with the systems and methods of Syed and Jacobson resulting in a system in which the analyzing the cost and capabilities of Syed is performed API of Hockings. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving security and data leakage protection (See at least Hockings col. 2 lines 20-54).

With regard to claim 21, Syed teaches wherein the characteristics of each of the cloud vendors are determined by analyzing the cloud vendor, the analyzing including running capability and cost to perform a scan of the cloud vendor (The scanning engine is preferably configured to … identify characteristics of cloud environments and cloud resources available in the cloud environments. It is contemplated that one or more characteristics, applications, workloads, cloud environments, and cloud resources can be identified in at least ¶ [0008] and matching and comparing reveals compatibility, costs, and other software migration factors that can serve as a basis for the selection of a proper cloud environment or environments in at least ¶ [0005] and ¶ [0014] and the user can select the most desirable configuration based time, speed, power, cost, or other performance factors in at least ¶ [0018] and an interface module analyzes the SaaS application, identifies the workloads that constitute the software, separates them into partitions and maps them onto appropriate cloud resources in at least ¶ [0022]).
Syed teaches analyzing the costs and capabilities but Syed and Jacobson do not specifically teach running an API for analyzing the costs and capabilities.
However, in analogous art Hockings teaches the analyzing including running capability and cost application programming interfaces (APIs) to perform a scan of the cloud vendor (before the data is transferred and/or communicated from cloud service 152 to mobile device 110 the data passes through API scanner 120 and the CASB gateway, in which the API scanner 120 identifies and flags attribute elements, creating benchmark data and storing the benchmark data on benchmark database 144 to be referenced at a later time in at least col. 10 line 56 – col. 11 line 10 and col. 7 lines 12-30).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the running an API for analyzing the costs and capabilities of Hockings with the systems and methods of Syed and Jacobson resulting in a system in which the analyzing the cost and capabilities of Syed is performed API of Hockings. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving security and data leakage protection (See at least Hockings col. 2 lines 20-54).

With regard to claim 22, Syed and Jacobson teach the computer program product of Claim 20,
Syed and Jacobson do not specifically teach analyzing the clouds for one or more of reports, trends, vulnerabilities, security problems, etc.
However, in analogous art Hockings teaches wherein the characteristics of each of the cloud vendors are determined by analyzing the cloud vendor, the analyzing including collecting and parsing one or more public and private security database information to identify one or more of reports, trends, vulnerabilities and security problems for each of the cloud vendors (a cloud application security broker (CASB) and/or a CASB gateway. In some embodiments, the CASB and/or CASB gateway can, but are not limited to: identifying, evaluating and analyzing cloud based applications, encrypting or tokenizing sensitive content, detecting and blocking unusual account behavior, storing and comparing data, monitoring data transactions between mobile device 110 and server computer 150, identifying attributes, temporarily storing user data requests and/or benchmark data, detecting security threats, and enforcing management policies and granular policies in at least col. 10 lines 27-42).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the analyzing the clouds for one or more of reports, trends, vulnerabilities and security problems of Hockings with the systems and methods of Syed and Jacobson resulting in a system in which the analyzing the cost and capabilities of Syed is additionally analyzes the clouds for one or more of reports, trends, vulnerabilities and security problems as in Hockings. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving security and data leakage protection (See at least Hockings col. 2 lines 20-54).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. Pub. No. US 2016/0036905 A1 (hereafter Syed) in view of Jacobson et al. Pub. No. US 2014/0280441 A1 (hereafter Jacobson) in view of Hockings et al. Pat. No. US 9,998,470 B1 (hereafter Hockings) as applied to claims 20-22 above and in further view of Borikar et al. Pub. No. US 2020/0278935 A1 (hereafter Borikar).

With regard to claim 26, Syed, Jacobson and Hockings teach the computer program product of Claim 20, comprising program instructions configured to cause the one or more processors to
Syed teaches performing data migration between local operation and cloud vendors (In order to assess the compatibility, benefits, and other software migration factors for migrating one or more locally operated software applications to one or more cloud environments in at least ¶ [0018])
Syed teaches migrating application between local operation and operation in a cloud vendor but Syed, Jacobson and Hockings do not specifically teach migrating between cloud vendors.
However, Borikar teaches implement a life cycle management, including performing data migration between the cloud vendors during an implementation of the workload to ensure data is located at necessary cloud vendors during each task of the workload (live migration of on-premise computing resources, simplified migration from on-premise computing to cloud computing and between different cloud providers, vendor lock-in avoidance, etc. in at least ¶ [0013]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the migrating between cloud vendors of Borikar with the systems and methods of Syed, Jacobson and Hockings resulting in a system in which the applications can not only be migrated from being locally operated to a cloud vendor as in Syed but also between cloud vendors as in Borikar. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving resource utilization, increase flexibility and avoid vendor lock-in, among other benefits (see at least Borikar ¶ [0013]).

Allowable Subject Matter
Claims 24-25 are allowed.

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. Applicant argues in substance: 

Claims 1-18 and 20-25 are rejected under 35 U.S.C. 101 as allegedly being directed to a judicial exception, without significantly more. While Applicant respectfully disagrees with the rejection, and solely in order to expedite prosecution, Applicant respectfully notes that such rejection is avoided in view of the amendments made to the independent claims hereinabove.
With regard to point (a), Examiner respectfully disagrees with Applicant. Applicant’s argument amounts to a mere allegation of eligibility without specifically describing how the instant amendments overcome the rejection under 35 U.S.C. § 101. Examiner notes, some of the claims have been amended to overcome the rejection, however, claims 20-22 remain rejected. Please see detailed analysis in rejection above. Argument has not been found to be persuasive.
While Applicant respectfully disagrees with the rejection, and solely in order to expedite prosecution, Claim 1 has been amended to further differentiate the claim from the cited references. Particularly, Claim 1 has been amended to require “performing data migration between the cloud vendors during an implementation of the workload to ensure data is located at necessary cloud vendors during the corresponding tasks of the workload.” Support for this limitation is found, inter alia, in Claim 19 as previously presented. In sharp contrast, none of the art of record in any combination teaches or suggests the unique combination of features claimed. Accordingly, the rejection must be withdrawn.
For instance, the rejection of Claim 19 properly noted that Syed in view of Jacobson does not teach or suggest the foregoing limitation. Accordingly, the rejection relied upon Borikar paragraph 0013. However, a review of Borikar 0013 reveals that the brief disclosure of migration “between different could providers” appears to refer to migration of computer resources in the context of virtualization of said resources. Note particularly the following quite[sic] from Borikar 0013: “(virtualization can...increase business flexibility (e.g., live migration of on-premise computing resources, simplified migration from on-premise computing to cloud computing and between different cloud providers, vendor lock-in avoidance, etc.). However, virtualization adds an additional software layer between virtual instances and hardware that can negatively affect performance.” (emphasis added) From the foregoing quote, a portion of which was reproduced in the rejection, it is clear that Borikar is referring to migration of computing resources, not data. Nowhere does Borikar suggest “data migration” as claimed. Applicant respectfully requests reconsideration and allowance of Claim 1.
With regard to point (b), Examiner respectfully disagrees with Applicant. The thrust of Applicant’s argument is that Borikar migrates resources not data. This is incorrect. Borikar teaches live migration (in at least ¶ [0013]); live migration is performed to preserve state and to eliminate service disruption. Memory copying/transferring techniques are utilized to maintain virtual machine uptime during live migration. As such, Borikar’s live migration is not merely migrating computing resources but rather is also migrating the data. For further evidence of the principles of live migration, see evidentiary support in “Live Migration”, Wikipedia, Dec. 2018 “Live migration refers to the process of moving a running virtual machine or application between different physical machines without disconnecting the client or application. Memory, storage, and network connectivity of the virtual machine are transferred from the original guest machine to the destination” as well as a plurality of memory copy/migration techniques that are WURC in live migration in section “VM memory migration” and lastly, “When down-time of a VM during a live migration is not noticeable by the end user, it is called a seamless live migration”. Argument has not been found to be persuasive.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195